Order entered September 16, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00508-CV

             IN THE INTEREST OF T.A. AND E.A., CHILDREN

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-14-14659

                                    ORDER

      Before the Court is the September 15, 2020 fourth request of Deputy Official

Reporter LaToya Young for an extension of time to file the reporter’s record. Ms.

LaToya requests a six-day extension. We GRANT the request and extend the time

to September 21, 2020. We caution Ms. Young that further extension requests will

be strongly disfavored.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE